DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
Receipt of Remarks/Amendments filed on 03/12/2021 is acknowledged. Claims 1-36 are currently pending. Claims 17-32 have been withdrawn. Accordingly, claims 1-16 and 33-36 are currently under examination.
Priority
This application is a continuation of 14412176, filed 12/30/2014;14412176 is a national stage entry of PCT/US13/49261, filed 07/03/2013;PCT/US13/49261 Claims Priority from Provisional Application 61794417, filed 03/15/2013; PCT/US13/49261 Claims Priority from Provisional Application 61668364, filed 07/05/2012; PCT/US13/49261 Claims Priority from Provisional Application 61668386, filed 07/05/2012; PCT/US13/49261 Claims Priority from Provisional Application 61668396, filed 07/05/2012; PCT/US13/49261 Claims Priority from Provisional Application 61668342, filed 07/05/2012; PCT/US13/49261 Claims Priority from Provisional Application 61668328, filed 07/05/2012; PCT/US13/49261 Claims Priority from Provisional Application 61668374, filed 07/05/2012.

Information Disclosure Statement
The IDS filed on 05/04/2020 has been considered. See the attached PTO 1449 form.

Election/Restrictions
Group I (claims 1-16 and 33-36) and the species silymarin in the reply filed on 03/12/2021 is acknowledged.  The traversal is on the ground(s) that Group II method claims essentially require administration of the composition set forth in Group I claims and that search and examination of the group I claims of necessity entails search and examiner of the group II claims.  This is not found persuasive because group II claims methods which would not necessarily be entailed in the search and examination of elected Group I claims. Further, as discussed in the previous restriction/election office correspondence, the two groups of invention are related as product and process of use and are shown to be distinct because the process for using the product as claimed can be practiced with another materially different product. Thus Group I and II inventions are distinct and subject to restriction requirement.    
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 33-36 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1, 17 and 33-36 recites “a synergistic combination”. However, none of the claims clarify what exactly is the effect of the synergistic combination of the recited components. The instant specification state the glutathione level synergistically increased with combination of sulforaphane and silibinin (Para 00087). However, the instant claims do not clearly state what exactly the synergistic combination results in and this makes the claims indefinite.      
Claims 2-4 and 7 recite the composition comprises glucoraphanin, myrosinase and ascorbic acid. The instant specification in paragraph 00015 state glucoraphanin is preferably a sulforaphane precursor, myrosinase is preferably an enzyme capable of converting the sulforaphane precursor to sulforaphane and ascorbic acid is preferably an enzyme potentiator. However, the claims do not clarify whether glucoraphanin, myrosinase and ascorbic acid are the sulforaphane precursor, the enzyme capable of converting the sulforaphane precursor to sulforaphane and the enzyme potentiator recited in claim 1, or whether glucoraphanin, myrosinase and ascorbic acid are additional components in the composition. If the latter is true (i.e. glucoraphanin, myrosinase and ascorbic acid are additional components in the composition), then the claims should recite “further comprising” to indicate that these are additional components.
    Claim 6 recites the composition further comprises additional component which is silymarin. Claim 1 recites the composition comprises milk thistle and milk thistle contains silymarin as recited in claims 15 and 16. Therefore, the recitation of “further comprising” in 
	Claims 5 and 8-16 are included in the rejection as they depend on a rejected base claim and do not clarify the issues recited above. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-4, 6-8 and 15-16 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Cuomo et al. (US 2013/0045273 A1; Filed Aug. 19, 2011). 

Regarding claims 1-4, 6-8 and 15-16, Cuomo discloses Example 1 in reference, wherein tablets were manufactured to contain ingredients shown in Table 1 of the reference. It discloses in table 1 the tablet comprise milk thistle extract (standardized to contain 80% silimarin) and broccoli concentrate. It discloses the broccoli concentrate comprises sulforaphane (Para 0017). As recited in instant claim 8, the sulforaphane precursor, the enzyme capable of converting the sulforaphane precursor to sulforaphane and the enzyme potentiator are comprised in a broccoli extract or powder. Therefore, since Cuomo teaches the tablets comprise broccoli concentrate, it reads on the different component which are comprised in the broccoli concentrate as instantly recited. The reference teaches milk thistle extract is standardized to contain 80% silimarin, which reads on the percentage recited in instant claims 15 and 16. Furthermore, Cuomo teaches that the combination of ingredients in the nutritional supplement, including broccoli and milk thistle, not only increased plasma GSH (glutathione) levels simultaneously, but they also upregulated the molecular mechanism needed to utilize GSH in the detoxification reactions and significantly increase the overall capacity of the blood to protect against oxidative insult (Para 0045). The reference expressly teaches the combination of milk thistle extract and broccoli concentrate in a composition and further discloses the combination of the ingredients increased plasma GSH levels simultaneously and thus reads on the synergistic combination recited in the instant claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at 
Claims 1-10, 15-16, 33 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kosbab (WO2000007607A1; Feb. 17, 2000) in view of West (US 2008/0311192 A1; Dec. 18, 2008) as evidenced by Cuomo (US 2013/0045273 A1; Filed Aug. 19, 2011). 
	Kosbab throughout the reference teaches nutrient and therapeutic compositions for the treatment of cancer symptoms and conditions (Abstract). 
	The reference teaches composition which comprises vitamin C (ascorbic acid), silymarin and a therapeutically effective amount of sulforaphane (see Claims 7, 9, 12). It teaches that silymarin is antioxidant bioflavonoid isolated from milk thistle and that silymarin contains the flavonoid silibinin as a major component. Further, Kosbab teaches that silymarin is obtained as a concentrate (80% silymarin) from milk thistle seed extract (Page 7, lines 18-24). The reference also discloses that sulforaphane is an isothiocyanate derived from Cruciferae and that broccoli sprout extracts are a good source of sulforaphane (Page 18, line 19-21). Kosbab teaches the average adult dose of silymarin is 10-1,000 mg (Page 32, Table 2) and for sulforaphane is 1 mcg -20 mg (Page 34, Table 2). Taking 10 mg of silymarin and 1 mg of sulforaphane from the range taught by Kosbab gives a ratio of silymarin to sulforaphane of 10 to 1 which reads on the ratio recited in instant claim 35. Further, Kosbab teaches the compositions of the invention can be provided in a variety of nutrient and dosage forms including tablets and that dosages can be 
	Kosbab does not expressly teach specifically the sulforaphane precursor (i.e. glucoraphanin), the enzyme capable of converting the sulforaphane precursor to sulforaphane (i.e. myrosinase) and the enzyme potentiator (i.e. ascorbic acid) comprised in the broccoli extract or powder. Hence, Kosbab also does not teach the ratio of silymarin to sulforaphane precursor as recited in the instant claims. Further, the reference does not teach the composition comprising an enteric coated dosage form. However, these deficiencies are cured by West et al.
	West throughout the reference teaches compositions comprising enteric coated glucosinolate and beta-thioglucosidase particles and the method of converting glucosinolate to isothiocyanate in the small intestine comprising orally administering to a subject an enteric coated chemoprotectant precursor composition (Abstract). More specifically, West teaches that glucosinolates are glucoraphanin, which are phytochemical precursors to potent chemoprotectant and the beta-thioglucosidase enzymes are myrosinase, which converts glucoraphanin into sulforaphane, a potent chemoprotectant (Para 0001, 0003 and 0008). It further teaches ascorbic acid in the composition which is an enzyme activator and increases the rate of reaction between beta-thioglucosidase and glucosinolate (Para 0034). West also teaches that glucosinolates derived from crucifer seeds or sprouts are useful starting material and that crucifer seeds and sprouts of broccoli have been found to be an especially good source of chemoprotectant precursor (Para 0025). Also, it teaches the effective dose of the glucoraphanin (i.e. sulforaphane precursor) is about 1 to about 100 mg (Para 0024). With respect to the ratios 
West also teaches that isothiocyanates (e.g. sulforaphane) are not well absorbed in the stomach but instead are more readily absorbed in the small intestine and that there remains a need for more optimal formulations designed to deliver isothiocyanates to the small intestine where the isothiocyanates can be readily absorbed. The enteric coated composition fulfills these needs (Para 0005-0007). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Kosbab to incorporate the teachings of West and specifically include the sulforaphane precursor (i.e. glucoraphanin), the enzyme capable of converting the sulforaphane precursor to sulforaphane (i.e. myrosinase) and the enzyme potentiator (i.e. ascorbic acid) comprised in the broccoli extract or powder in an enteric coated dosage form as taught by West. One would have been motivated to do so because Kosbab already teaches sulforaphane comprised in the composition and also teaches that sulforaphane is an isothiocyanate derived from Cruciferae and broccoli sprout extract are a good source of sulforaphane. West teaches that glucosinolates such as glucoraphanin (i.e. sulforaphane precursor) derived from crucifer seeds or sprouts are useful starting material and that crucifer seeds and sprouts of broccoli have been found to be an especially good source of chemoprotectant precursor. Since both references teach broccoli sprouts being a good source of sulforaphane and both directed to treatment of cancer, it would have been obvious to one 
With respect to the synergistic combination recited in the instant claims, as discussed previously, Cuomo discloses that the combination of ingredients in the nutritional supplement, including broccoli and milk thistle, not only increased plasma GSH (glutathione) levels simultaneously, but they also upregulated the molecular mechanism needed to utilize GSH in the detoxification reactions and significantly increase the overall capacity of the blood to protect against oxidative insult (Para 0045). The reference discloses the combination of milk thistle extract and broccoli concentrate in a composition and further discloses the combination of the ingredients increased plasma GSH levels simultaneously and thus Cuomo provides the 
From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 1-10, 11-14, 15-16, 33, 34, 35 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kosbab (WO2000007607A1; Feb. 17, 2000) in view of West (US 2008/0311192 A1; Dec. 18, 2008) as evidenced by Cuomo (US 2013/0045273 A1; Filed Aug. 19, 2011) as applied to claims 1-10, 15-16, 33 and 35 above, and further in view of Schrieber (DMD, 39:2182-2190, 2011). 
The teachings of the above references have been set forth above. As discussed above, Kosbab teaches that silymarin is antioxidant bioflavonoid isolated from milk thistle and that silymarin contains the flavonoid silybin (i.e. silibinin) as a major component. Kosbab does not specifically teach the amount of silibinin contained in the milk thistle extract or powder and 
Schrieber also teaches that silymarin, used for self-treatment of liver diseases, is derived from milk thistle plant and is further composed of silibinin A and silibinin B (Abstract). Schrieber teaches capsules were prepared which contained 180 mg of milk thistle extract. Each capsule contained 23.2 mg of silibinin A and 32 mg of silibinin B (see: Page 2184, Study Drug section). Through straightforward calculation, the percentage of silibinin included in the milk thistle extract comes to be about 30% which reads on the percent amount recited in instant claims 13 and 14. As discussed above, West teaches the effective dose of the glucoraphanin (i.e. sulforaphane precursor) is about 1 to about 100 mg (Para 0024) and total amount of silibinin in a capsule taught by Schrieber is about 55 mg, which overlap the ratios recited in instant claims 11-12 and 34. With respect to the silibinin to sulforaphane ratio recited in instant claim 36, Kosbab teaches the amount of sulforaphane to be 1mcg -20mg which also overlaps with instantly recited ratio of silibinin to sulforaphane. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the above references to incorporate the teachings of Schrieber and include the amount of silibinin taught by Schrieber. One would have been motivated to do so because Kosbab already teach that milk thistle extract comprises silibinin as a major component and also teaches it provides protective effect to the liver, and Schrieber also teaches milk thistle is used for liver treatment and further teaches the specific amount of silibinin comprised in the milk thistle extract. Thus one skilled in the art would have been 
From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 and 33-36 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 13-16, 18-21, 25-28 and 30-31 of U.S. Patent No. 10,688,158 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘158 patent also claims an orally administrable composition comprising synergistic combination of a broccoli extract or powder and a milk thistle extract or powder. It also recites broccoli extract comprises glucoraphanin, myrosinase and the enzyme potentiator comprises ascorbic acid. It further recites the composition comprises an enteric coated dosage form. The ‘158 patent also claims milk thistle extract comprises silymarin and silibinin and in amount and ratios which overlap the instant claims. 

Claims 1-16 and 33-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,421,183 B2 in view of Kosbab (WO2000007607A1; Feb. 17, 2000), West (US 2008/0311192 A1; Dec. 18, 2008) and Schrieber (DMD, 39:2182-2190, 2011) as evidenced by Cuomo (US 2013/0045273 A1; Filed Aug. 19, 2011).   
The ‘183 patent claims an orally administrable composition comprising a synergistic combination of a sulforaphane precursor which comprises glucoraphanin, a glucosidase enzyme capable of converting the sulforaphane precursor to sulforaphane which comprises myrosinase, a cofactor of the enzyme which comprises ascorbic acid and a maitake mushroom extract or powder. It claims the composition comprises broccoli extract which comprises these component. The ‘183 patent also claims the composition further comprises additional component such as silymarin. As discussed above, silymarin comprises silibinin. Moreover, it further claims the composition comprises an enteric coated dosage form.   
The ‘183 patent does not expressly claim silymarin or silibinin is comprised in milk thistle extract and hence it also does not claim the amount in the extract and the ratio to sulforaphane as instantly recited. However these deficiencies are cured by Kosbab, West and Schrieber.
As discussed above, Kosbab teaches composition comprising silymarin (including silibinin) which is contained in milk thistle extract at 80% concentration. It also discloses the amount of sulforaphane in the composition. Kosbab does not teach the amount of sulforaphane precursor, however, West teaches that as discussed above already. Kosbab and West don’t teach the amount of silibinin in the milk thistle extract, however, Schrieber teaches 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the ‘183 patent to incorporate the teachings of Kosbab, West and Schrieber and include the amounts of sulforaphane, sulforaphane precursor, silymarin and silibinin found in milk thistle. One would have been motivated to do so because the ‘183 patent already teaches the composition comprising all the components instantly recited, it just does not teach the specific amounts and ratios and it would have been obvious to one skilled in the art to look towards the teachings of Kosbab, West and Schrieber which also comprise the same components. 
With respect to the synergistic combination recited in the instant claims, as discussed previously, Cuomo discloses that the combination of ingredients in the nutritional supplement, including broccoli and milk thistle, not only increased plasma GSH (glutathione) levels simultaneously, but they also upregulated the molecular mechanism needed to utilize GSH in the detoxification reactions and significantly increase the overall capacity of the blood to protect against oxidative insult. Furthermore, applicant’s data (see for example Fig. 5 and 6 and Example 6) does not provide any evidence where the combination of the two components show greater than additive effect. Also, the amounts and ratio of the two component which is shown in the figures does not fall within the ratio recited in instant claims 9-12 and thus the data and results provided in the specification does not appear to be commensurate in scope with the instant claims that recite the specific ratios of the two components.  
.

Claims 1-16 and 33-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 9-15 and 21-25 of U.S. Patent No. 10,583,178 B2 in view of Kosbab (WO2000007607A1; Feb. 17, 2000), West (US 2008/0311192 A1; Dec. 18, 2008) and Schrieber (DMD, 39:2182-2190, 2011) as evidenced by Cuomo (US 2013/0045273 A1; Filed Aug. 19, 2011).   
The ‘178 patent claims an orally administrable composition comprising a synergistic combination of a sulforaphane precursor which comprises glucoraphanin, a glucosidase enzyme capable of converting the sulforaphane precursor to sulforaphane which comprises myrosinase, a cofactor of the enzyme which comprises ascorbic acid and glucan. It claims the composition comprises broccoli extract which comprises these component. The ‘178 patent also claims the composition further comprises additional component such as silymarin. As discussed above, silymarin comprises silibinin. Moreover, it further claims the composition comprises an enteric coated dosage form.   
The ‘178 patent does not expressly claim silymarin or silibinin is comprised in milk thistle extract and hence it also does not claim the amount in the extract and the ratio to sulforaphane as instantly recited. However these deficiencies are cured by Kosbab, West and Schrieber.

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the ‘178 patent to incorporate the teachings of Kosbab, West and Schrieber and include the amounts of sulforaphane, sulforaphane precursor, silymarin and silibinin found in milk thistle. One would have been motivated to do so because the ‘178 patent already teaches the composition comprising all the components instantly recited, it just does not teach the specific amounts and ratios and it would have been obvious to one skilled in the art to look towards the teachings of Kosbab, West and Schrieber which also comprise the same components. 
With respect to the synergistic combination recited in the instant claims, as discussed previously, Cuomo discloses that the combination of ingredients in the nutritional supplement, including broccoli and milk thistle, not only increased plasma GSH (glutathione) levels simultaneously, but they also upregulated the molecular mechanism needed to utilize GSH in the detoxification reactions and significantly increase the overall capacity of the blood to protect against oxidative insult. Furthermore, applicant’s data (see for example Fig. 5 and 6 and 
From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 1-16 and 33-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 10-17 and 24-29 of copending Application No. 16/701,644 (USPGPUB No. 20200101143) in view of Kosbab (WO2000007607A1; Feb. 17, 2000), West (US 2008/0311192 A1; Dec. 18, 2008) and Schrieber (DMD, 39:2182-2190, 2011) as evidenced by Cuomo (US 2013/0045273 A1; Filed Aug. 19, 2011).   
The ‘644 application claims an orally administrable composition comprising a synergistic combination of a sulforaphane precursor which comprises glucoraphanin, a glucosidase enzyme capable of converting the sulforaphane precursor to sulforaphane which comprises myrosinase, a cofactor of the enzyme which comprises ascorbic acid and glucan. It claims the composition comprises broccoli extract which comprises these component. The ‘644 application also claims the composition further comprises additional component such as silymarin. As discussed above, 
The ‘644 application does not expressly claim silymarin or silibinin is comprised in milk thistle extract and hence it also does not claim the amount in the extract and the ratio to sulforaphane as instantly recited. However these deficiencies are cured by Kosbab, West and Schrieber.
As discussed above, Kosbab teaches composition comprising silymarin (including silibinin) which is contained in milk thistle extract at 80% concentration. It also discloses the amount of sulforaphane in the composition. Kosbab does not teach the amount of sulforaphane precursor, however, West teaches that as discussed above already. Kosbab and West don’t teach the amount of silibinin in the milk thistle extract, however, Schrieber teaches that as discussed in the rejections above. The amounts taught by the references read on the percentages of silymarin and silibinin and the ratios which are recited in the instant claims, which is discussed in the rejections above. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the ‘644 application to incorporate the teachings of Kosbab, West and Schrieber and include the amounts of sulforaphane, sulforaphane precursor, silymarin and silibinin found in milk thistle. One would have been motivated to do so because the ‘644 application already teaches the composition comprising all the components instantly recited, it just does not teach the specific amounts and ratios and it would have been obvious to one skilled in the art to look towards the teachings of Kosbab, West and Schrieber which also comprise the same components. 

From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
This is a provisional nonstatutory double patenting rejection.

Claims 1-16 and 33-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10-23 of copending Application No. 17/007,067 (USPGPUB No. 20210008176) in view of Kosbab (WO2000007607A1; Feb. 17, 2000) and Schrieber (DMD, 39:2182-2190, 2011) as evidenced by Cuomo (US 2013/0045273 A1; Filed Aug. 19, 2011).   

The ‘067 application does not expressly claim silymarin or silibinin is comprised in milk thistle extract and hence it also does not claim the amount in the extract and the ratio to sulforaphane as instantly recited. However these deficiencies are cured by Kosbab, West and Schrieber.
As discussed above, Kosbab teaches composition comprising silymarin (including silibinin) which is contained in milk thistle extract at 80% concentration. It also discloses the amount of sulforaphane in the composition. Kosbab doesn’t teach the amount of silibinin in the milk thistle extract, however, Schrieber teaches that as discussed in the rejections above. The amounts taught by the references read on the percentages of silymarin and silibinin and the ratios which are recited in the instant claims, which is discussed in the rejections above. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the ‘067 application to incorporate the teachings of Kosbab and Schrieber and include the amounts of silymarin and silibinin found in milk thistle as 
With respect to the synergistic combination recited in the instant claims, as discussed previously, Cuomo discloses that the combination of ingredients in the nutritional supplement, including broccoli and milk thistle, not only increased plasma GSH (glutathione) levels simultaneously, but they also upregulated the molecular mechanism needed to utilize GSH in the detoxification reactions and significantly increase the overall capacity of the blood to protect against oxidative insult. Furthermore, applicant’s data (see for example Fig. 5 and 6 and Example 6) does not provide any evidence where the combination of the two components show greater than additive effect. Also, the amounts and ratio of the two component which is shown in the figures does not fall within the ratio recited in instant claims 9-12 and thus the data and results provided in the specification does not appear to be commensurate in scope with the instant claims that recite the specific ratios of the two components.  
From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616